Title: From George Washington to John Jay, 2 April 1779
From: Washington, George
To: Jay, John


Sir
Head Quarters Middle Brook April 2d 1779
I have had the Honor to receive Your Excellency’s two Favors of the 24th Ulto, with their Inclosures.
I am much obliged by Your Excellency’s attention, in communicating the Act for supplying the Oneidas and Other friendly Indians with provision. Matters, in consequence, I flatter myself, will be so conducted, as not to disorder or injure our other arrangements in this Article.
The Act recommending a day of fasting—humiliation and prayer shall be duly attended to. With respect to the Cloathing department, the compleat arrangement of it is so very interesting and important, that, I persuade myself, the Board of War will not delay their report of the salaries for the Officers a moment longer than what the subject may require; and I should hope, that the respective states, after receiving the proceedings of Congress, will make the earliest appointment of the sub-cloathiers; and that their choice will be directed to persons well qualified to fill the Office.
I would take the liberty to mention that the state of the Regiments of Cavalry seems to merit attention. At this time there is nothing fixed respecting them. It appears material that it should be determined, whether they are to be recruited, as they are very deficient both in Men & Horses—or whether they are to remain as they are; or whether they are to be incorporated. Whatever regulation may be thought most eligible, the sooner it is adopted the better. The first mode will be attended with great expence, if practicable in the execution, and yet great advantages will be derived from a respectable Cavalry—& particularly if the Enemy should act in the Southern States and they can be subsisted.
I am informed by a Letter from General Putnam that he had received accounts, that fourteen Empty transports in their passage from Rhode Island to Sag Harbour were driven on shore on Gardner’s Island in the late storm. I transmit Your Excellency a York paper of the 29th Ulto, which is the latest I have received from thence. I have the Honor to be with the greatest respect & esteem Yr Excellency’s Most Obed. sert
Go: Washington
P.S. I shall thank Your Excellency for sending the inclosed to Baron Steuben.

